Citation Nr: 1758152	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1996 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the November 2009 rating decision, the RO denied service connection for tinnitus, a mental disorder, and the residuals of cervical fusion, as well as the Veteran's request to reopen his previously-denied claim for service connection for the residuals of a back injury.  

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The RO initially denied the Veteran service connection for the residuals of a back injury in an April 1999 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the April 1999 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302 (2017).  The basis for the April 1999 denial was a lack of evidence of a back injury in service or a current back disability.  

However, the April 1999 rating decision noted that the Veteran's service treatment records were incomplete and, if those records were located at a later date, the decision would be reconsidered.  At any time after VA issues a decision on a claim, if relevant official service department records are obtained that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2017).  Service treatment records now associated with the Veteran's claims file note treatment for back pain during his active duty service.  Although it is not clear from the April 1999 rating decision which service treatment records were not associated with the claims file at that time, given the RO's finding that "There is no record of treatment in service for back injury," the Board finds that the records showing such treatment were not among those before the RO in April 1999.  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1)(i) apply to the facts of this case and new and material evidence is unnecessary.  The Board has therefore recharacterized the issue as one for service connection.

The issues of entitlement to service connection for a low back disability and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On May 2, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to service connection for a cervical spine disability.  

2.  The probative evidence of record is at least in equipoise as to whether the Veteran's tinnitus was a result of service or etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a cervical spine disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On May 2, 2017, during his hearing before the Board, the Veteran testified that he wished to withdraw this appeal for the issue of a cervical spine disability.  Once transcribed as a part of the record of his hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).
 
The Veteran has clearly expressed unambiguous intent to withdraw the appeal for this issue.  The Board therefore finds that the Veteran's statement meets the criteria for withdrawal of the appeal for this issue.  

Because the Veteran has withdrawn this appeal for this issue, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and the claim is dismissed.

Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that his tinnitus was caused by noise exposure during his active duty service.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that tinnitus had its onset in 1997 and that his current symptoms were constant ringing in the right ear and intermittent ringing in the left ear.  The examiner diagnosed tinnitus and opined that it was "at least as likely as not associated with hearing loss," but did not opine as to whether noise exposure during the Veteran's active duty service had directly caused tinnitus.  

A current disability is shown by the evidence of record.  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board has no reason to doubt the veracity of the Veteran's reports of experiencing tinnitus since his active duty service.  The Veteran testified that he worked on a flight deck with no hearing protection and was therefore most likely exposed to excessive noise during service.  No VA examiner has expressed any opinion as to whether noise exposure during the Veteran's active duty service directly caused tinnitus.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's tinnitus was due to in-service noise exposure.  Accordingly, the Board finds that granting service connection for tinnitus is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for a cervical spine disability.

Service connection for tinnitus is granted.  


REMAND

The Veteran's September 1995 entrance examination noted his spine to be normal and the Veteran denied any history of back pain at that time, but the Veteran did not begin his active duty service until July 1996.  During an August 1997 service treatment appointment, the Veteran reported a one and a half year history of back pain, with its onset in a December 1995 motor vehicle accident.  The Veteran's attorney also noted this accident by citing these records during the May 2017 hearing before the undersigned Veterans Law Judge.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C. § 1153 (2012) and 38 C.F.R. § 3.306 (2017).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Because the Veteran's December 1995 motor vehicle accident occurred before his active duty service but after his entrance examination, it cannot have been noted on the entrance examination report.  However, given the Veteran's statements and those of his attorney, the Board finds that a low back disability clearly and unmistakably existed before entry into service.  A remand is necessary to obtain a medical opinion as to whether it was clearly and unmistakably not aggravated by his active duty service and, if not, whether it is at least as likely as not that any current low back disability is related to the in-service low back disability.  

The RO also denied service connection for a personality disorder in the April 1999 rating decision, on the basis that personality disorders are not conditions for which service connection can be granted.  "[I]f there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim."  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Veteran now contends that he has been diagnosed with bipolar disorder, which was not considered by the RO in 1999.  Accordingly, service connection for a psychiatric disability, to include bipolar disorder, will be considered on the merits as a new claim.  

Because the Veteran contends that VA treatment providers have diagnosed and have been treating his bipolar disorder, a remand is warranted so that the AOJ may obtain those treatment records.  In addition, because the Veteran has not been afforded a VA examination for a psychiatric disorder since February 1999 and he contends that his diagnosis has changed since that date, a remand for a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran.  All negative responses must be documented.  

2.  Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner is advised that the Board has found that the Veteran's low back disability clearly and unmistakably existed prior to his entry into active military service in July 1996, based on his reports of a December 1995 motor vehicle accident.  

The examiner must provide opinions as to the following:

a. Whether it is clear and unmistakable that the Veteran's low back disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

b. If it is not clear and unmistakable that the Veteran's low back disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease, determine whether it is as least as likely as not (50 percent or greater probability) that any aggravation is related to active military service.

The examiner is advised that the evidentiary standard for a lack of aggravation is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the no-aggravation result be "undebatable."  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his psychiatric disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide opinions as to the following:

a. What are the Veteran's current psychiatric diagnoses? 

b. For any diagnosed psychiatric disorder, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

4.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


